Opinion issued February 10, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00080-CR
____________

IN RE JOHN DOE (ASSUMED NAME), Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONUsing an assumed name, relator John Doe filed a petition for a writ of
mandamus complaining of Judge Derbyshire’s January 29, 2009 order denying an
application for extraordinary relief.


  Relator sought relief in the county criminal court
at law to stop proceedings in the municipal court of the City of Bellaire set for
February 10, 2009.
          On February 5, 2009, this Court struck relator’s petition for failure to identify
the relator.  See Tex. R. App. P. 52.1.  The Court notified relator that unless a
conforming petition was filed no later than 10:00 a.m. on February 9, 2009, then the
Court may dismiss the proceeding for want of prosecution without further notice.
Relator has not filed a conforming petition.
          We dismiss the proceeding for want of prosecution.
 
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.

Do not publish.  Tex. R. App. P. 47.2(b).